UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 4, 2012 Location Based Technologies, Inc. (Exact name of registrant as specified in its charter) Nevada 333-139395 20-4854758 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 49 Discovery, Suite 260, Irvine, California 92618 (Address of Principal Executive Offices) (Zip Code) (888) 600-1044 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registration under any of the following provisions: 5 Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) 5 Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) 5 Pre-commencement communications pursuant to Rule 14d-2(k) under the Exchange Act (17 CFR 240.14d-2(b)) 5 Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01. Other Events IRVINE, Calif.,October 4, 2012 Location Based Technologies, Inc. (OTCBB:LBAS) a leading service provider of personal, pet and vehicle GPS locator devices, will showcase its products at the popular Orange County International Auto Show in B Hall, Anaheim Convention Center, Anaheim, CA. Along with LBT’s world-class A-GPS vehicle tracking products and its easy to use Apps and Interface,there will also be three of The World Famous West Coast Custom’s most popular custom designed vehicles for visitors to enjoy. A copy of the press release is attached as Exhibit 99.1. This information shall not be deemed "filed" for purposes of Section 18 of the Securities and Exchange Act 1934, as amended, and is not incorporated by reference into any filing of the company, whether made before or after the date of this report, regardless of any general incorporation language in the filing. Item 9.01.Financial Statements and Exhibits Exhibit # Description Press Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LOCATION BASED TECHNOLOGIES, INC. Date: October 4, 2012 By: /s/David Morse David Morse Chief Executive Officer
